Exhibit 10.2

 

RELEASE

 

REFERENCE IS MADE to an amount equal to $166,961.70 (the “Liability”), owed up
to but excluding the date hereof, by RM Fresh Brands Inc. (“RM”), a corporation
formed under the laws of the Province of Ontario;

 

WHEREAS Legacy has sold, transferred and assigned all right, title and interest
in and to the Liability to Rocoto Capital Management Ltd. (“Rocoto”);

 

AND WHEREAS Legacy Ventures International Inc. (“Legacy”), a corporation formed
under the laws of the State of Nevada, pursuant to a Share Exchange Agreement
dated the 30th day of September, 2015 (the “Share Exchange Agreement”), became
the sole registered and beneficial shareholder of RM;

 

1. Release of RM by Legacy

 

For good and valuable consideration, the receipt and adequacy of which are
hereby irrevocably acknowledged, Legacy, on its own behalf and on behalf of its
directors, officers, employees, agents and shareholders, including their
successors and assigns, hereby releases and forever discharges RM and its
present and future shareholders, directors, officers, employees and agents,
including their successors and assigns (the “Releasees”), of and from all
actions, causes of action, suits, debts, duties, demands, accounts, bonds,
covenants, contracts, proceedings and claims for injuries, losses and damages of
any kind whatsoever (including any loss or damage not yet ascertained) that
Legacy ever had, now has or can, shall or may hereafter have arising with regard
to the period of time prior and up to the date hereof, including without
limitation arising from the Share Exchange Agreement or generally as a result of
its role as the parent corporation of RM, save and except for any claims
relating to the Liability (collectively, the “Legacy Claims”).

 

Legacy further covenants and agrees not to, directly or indirectly, join,
assist, aid or act in concert in any manner whatsoever with any other person in
the making of any Legacy Claim against the Releasees.

 

Legacy further covenants and agrees not to make, initiate or continue any Legacy
Claim against any person which might be entitled to claim, pursuant to the
provisions of any applicable statute or otherwise, contribution, indemnity or
other relief against the Releasees or any of them arising out of or in relation
to the matters released or discharged pursuant to this Release.

 

Legacy hereby represents, warrants and covenants that it has not assigned and
will not assign to any other person any of the Legacy Claims that it is
releasing herein.

 

All things of whatsoever nature and kind arising from or relating to the
relationship between the parties hereto and the provisions of this Release shall
be kept in the strictest of confidence by Legacy and no part will be disclosed
to any third party for any reason at any time unless required to do so by a
court of law.

 

Legacy hereby agrees that it will not disparage the Releasees publicly in any
manner whatsoever, to any third party, nor to make a statement to the public
that may adversely reflect on the Releasees.

 

Notwithstanding anything to the contrary contained in Release, Legacy does not
herein release or discharge any obligations of RM pursuant to the Liability.

 



 

 

 

2. Release of Legacy by RM

 

For good and valuable consideration, the receipt and adequacy of which are
hereby irrevocably acknowledged, RM, on its own behalf and on behalf of its
directors, officers, employees, agents and shareholders, including their
successors and assigns, hereby releases and forever discharges Legacy and its
present and future shareholders, directors, officers, employees and agents,
including their successors and assigns (the “Releasees”), of and from all
actions, causes of action, suits, debts, duties, demands, accounts, bonds,
covenants, contracts, proceedings and claims for injuries, losses and damages of
any kind whatsoever (including any loss or damage not yet ascertained) that RM
ever had, now has or can, shall or may hereafter have arising with respect to
the period of time prior and up to the date hereof, with regard to:

 

  (a) the Share Exchange Agreement;

 

  (b) generally as a result of Legacy’s role as the parent corporation of RM, or
under the following contractual provisions:

 

  (i) pursuant to Section 3.6 of the Executive Management Services Agreement
dated September 30, 2015 between RM and Shadon Global, Inc.; and

 

  (ii) pursuant to Section 3.6 of the Executive Management Services Agreement
dated September 30, 2015 between RM and Ferris Brand Management, Inc.

 

(collectively, the “RM Claims”).

 

RM further covenants and agrees not to, directly or indirectly, join, assist,
aid or act in concert in any manner whatsoever with any other person in the
making of any RM Claim against the Releasees.

 

RM further covenants and agrees not to make, initiate or continue any RM Claim
against any person which might be entitled to claim, pursuant to the provisions
of any applicable statute or otherwise, contribution, indemnity or other relief
against the Releasees or any of them arising out of or in relation to the
matters released or discharged pursuant to this Release.

 

RM hereby represents, warrants and covenants that it has not assigned and will
not assign to any other person any of the RM Claims that it is releasing herein.

 

All things of whatsoever nature and kind arising from or relating to the
relationship between the parties hereto and the provisions of this Release shall
be kept in the strictest of confidence by RM and no part will be disclosed to
any third party for any reason at any time unless required to do so by a court
of law.

 

RM hereby agrees that it will not disparage the Releasees publicly in any manner
whatsoever, to any third party, nor to make a statement to the public that may
adversely reflect on the Releasees.

 

3. Miscellaneous

 

  (a) If any provision of this Release or its application to any party or
circumstance is determined by a court of competent jurisdiction to be illegal,
invalid or unenforceable, it will be ineffective only to the extent of its
illegality, invalidity or unenforceability without affecting the validity or the
enforceability of the remaining provisions of this Release and without affecting
its application to other parties or circumstances.

 



 - 2 - 

 

 

  (b) This Release will be construed, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

 

  (c) This Release may be executed by facsimile or email, any of which will be
deemed to be an original. Delivery by facsimile or email of an executed copy of
this Release is as effective as delivery of an originally executed counterpart
of this Release. Any party delivering an executed copy of this Release by
facsimile or email shall also deliver an originally executed copy but the
failure to deliver an originally executed copy does not affect the validity,
enforceability or binding effect of this Release.

 

  (d) The Releasor declares that it has executed this Release voluntarily after
having been given sufficient time to consider its actions and to seek such
independent legal or other advice as it deems appropriate with respect to this
matter and the terms of this Release and that the Releasor fully appreciates the
nature, extent and consequences of this Release.

 

  (e) The provisions of this Release enure to the benefit of and are enforceable
by the heirs, executors, administrators, legal representatives, successors and
assigns of the Releasees and are binding on the Releasor and its heirs,
executors, administrators, successors, assigns and legal representatives, as
applicable.

 

[Signature page follows.]

 



 - 3 - 

 

 

IN WITNESS HEREOF, this Release has been duly executed as of August 30, 2016.

 

R M FRESH BRANDS INC.   LEGACY VENTURES INTERNATIONAL INC.           Per: /s/
Ron Patel           Per: /s/ Evan Clifford   Name: Ron Patel     Name: Evan
Clifford   Title: President     Title: CEO

 

 

- 4 -



 

 